Citation Nr: 1031381	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran had active service from July 1959 to December 1959; 
from August 1964 to August 1970; and from October 1978 to June 
1990.  He served in the Republic of Vietnam.  He was awarded the 
Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating action of the Jackson, 
Mississippi, Regional Office (RO) which, in pertinent part, 
denied service connection for the cause of the Veteran's death.  
In September 2006, the RO denied Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  

In her January 2007 Statement of Accredited Representative 
in Appealed Case (VA Form 646), the accredited 
representative advanced that the Appellant was entitled to 
service connection for accrued benefits purposes.  That 
issue has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it.  It is referred 
to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Appellant asserts that service connection is warranted for 
the cause of the Veteran's death as the Veteran's fatal 
metastatic malignant melanoma of the brain was etiologically 
related to his melanoma of the left shoulder incurred secondary 
to Agent Orange exposure.  She believes that "all cancers [the 
Veteran] had were related to Agent Orange."  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran died in December 2005.  His July 2006 amended death 
certificate conveys that the "immediate cause" of death was 
metastatic malignant melanoma of the brain "due to or as a 
consequence of" melanoma of the left shoulder.  At the time of 
his demise, service connection was in effect for posttraumatic 
stress disorder (PTSD) evaluated as 100 percent, non-Hodgkin's 
lymphoma evaluated as noncompensable, and left chest wall scar 
tissue and adhesions evaluated as 10 percent disabling.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical evaluation 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's 
presumed herbicide exposure in the Republic of Vietnam and the 
establishment of service connection for non-Hodgkin's lymphoma 
secondary to such exposure, the Board finds that a VA evaluation 
would be helpful in resolving the issues raised by the instant 
appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an 
appropriate examiner to address the nature 
and etiology of the Veteran's melanoma of 
the left shoulder and associated metastatic 
malignant melanoma of the brain.  The 
examiner should advance an opinion 
addressing the following questions:

a.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that the 
Veteran's melanoma of the left 
shoulder and associated metastatic 
malignant melanoma of the brain had 
their onset during active service; 
were etiologically related to the 
Veteran's service in the Republic of 
Vietnam and presumed herbicide 
exposure; otherwise originated during 
active service; and/or were 
etiologically related to and/or 
increased in severity beyond their 
natural progression due to his 
non-Hodgkin's lymphoma and other 
service-connected disabilities?  

b.  Did the Veteran's 
service-connected disabilities 
contributed substantially or 
materially in bringing about his 
demise?

The examiner must provide a complete 
rationale for any opinion advanced.  

2.  Then readjudicate the issues of 
entitlement to service connection for the 
cause of the Veteran's death and DIC under 
the provisions of 38 U.S.C.A. § 1318 (West 
2002).  If the benefits sought on appeal 
remain denied, the Appellant and her 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered since the issuance of the last 
SSOC.  The Appellant should be given the 
opportunity to respond to the SSOC.  

The Appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



_____________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

